Citation Nr: 0406944	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic peripheral 
neuropathy as a result of exposure to herbicides, to include 
service connection on a direct basis.

2.  Entitlement to service connection for cervical 
spondylosis, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate counsel



INTRODUCTION

The veteran had active service from May 1962 to October 1970, 
to include service in Vietnam from October 1967 to August 
1968 and from February 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston 
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On his February 2003 substantive appeal, the veteran 
requested a hearing before the Board.  A Board letter dated 
in January 2004 informed the veteran that his hearing was 
scheduled for March 11, 2004, at 1:00 p.m.  In a statement 
dated in February 2004, the veteran canceled his hearing and 
requested that his case be decided on the evidence of record.


FINDINGS OF FACT

1.  The veteran has current disorders of chronic peripheral 
neuropathy and cervical spondylosis with radiculopathy.

2.  The service medical records (SMRs) contain no entries for 
complaints, findings, or treatment, for chronic peripheral 
neuropathy.

3.  The service medical records (SMRs) contain no entries for 
complaints, findings, or treatment, for cervical spondylosis.

4.  There is no evidence of manifestation of chronic 
peripheral neuropathy within one year of the veteran's 
discharge from active service.  Chronic peripheral neuropathy 
was not diagnosed until several years after the veteran's 
discharge from service.  The veteran is not shown to have 
subacute peripheral neuropathy.

5.  There is no evidence of manifestation of cervical 
spondylosis or arthritis within one year of the veteran's 
discharge from active service.  Cervical spondylosis and 
arthritis was not diagnosed until several years after the 
veteran's discharge from service.

6.  Chronic peripheral neuropathy is not listed among the 
diseases or conditions deemed related to exposure to 
herbicides, but is listed among those which the Secretary has 
determined is not caused by exposure to herbicides.

7.  Cervical spondylosis is not listed among the diseases or 
conditions deemed related to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Chronic peripheral neuropathy was incurred in active 
service, and neither may either be presumed to have occurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

2.  Cervical spondylosis was not incurred in active service, 
and neither may it be presumed to have occurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to 
service connection for cervical spondylosis, a substantially 
complete application was received in August 2001.  
Thereafter, in a rating decision dated in April 2002, that 
issue was denied.  Only after that rating action was 
promulgated did the AOJ, in July 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002, all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002), are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
420-21.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claimant has been provided with 
every opportunity to submit additional evidence and argument 
in support of his claim, and to respond to VA notices.  
Further, the claimant canceled a scheduled Board hearing and 
specifically requested that his claim be decided on the basis 
of the evidence of record.  In the written presentation in 
support of the claimant's claim, the claimant's 
representative raised no objections to the notice or 
assistance given to the veteran and did not request 
development of any additional evidence. 

Therefore, not withstanding Pelegrini, to decide the appeal 
of the appellant's cervical spondylosis appeal would not be 
prejudicial error to the claimant.

As concerns the veteran's claim for service connection for 
peripheral neuropathy, he filed his claim in August 2001.  In 
a letter dated in September 2001 (letter), the RO provided 
the veteran the requisite VCAA notice.  The letter informed 
the veteran of the provisions of the VCAA and what evidence 
was required to support a claim for service connection.  As 
to who would obtain what evidence, the letter listed the 
evidence the RO already had obtained from the private 
providers identified by the veteran and informed the veteran 
to please inform the RO if he had additional evidence he 
wanted considered in support of his claim.  The letter also 
informed the veteran of the impact of his providing any 
additional evidence within 60 days of the date of the letter 
or within the statutory one-year period.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the private 
treatment records from the private providers identified by 
the veteran and associated them with the claim file.  The RO 
kept the veteran apprised of the status of his claim and 
inquired if he had additional evidence.  The Board finds that 
the RO has complied with the duty to assist.  Neither the 
veteran nor his representative has requested additional 
development in this case, as indicated by the veteran's 
request to decide his case on the evidence of record.

Factual background.

The veteran's SMRs do not contain any entries for complaints, 
findings, or treatment, for peripheral neuropathy or cervical 
spondylosis.  The November 1972 Report of Medical Examination 
for Separation reflects that the only notation is an ear nose 
and throat referral for hearing loss assessment.  The veteran 
was rated as qualified for separation from active service 
with all areas of his physical profile rated as 1.  Further, 
there is no evidence of the veteran having manifested 
symptoms of either peripheral neuropathy or cervical 
spondylosis or arthritis within one year of the veteran's 
discharge from service.

Treatment records provided by one of the veteran's private 
care providers, C.M.A., MD, reflect that, in February 1993, 
x-rays of the cervical spine were interpreted as revealing 
significant degenerative joint disease changes with some 
foraminal encroachment on the left side.  Dr. M's assessment 
was cervical spondylosis with radiculopathy.  He offered no 
assessment as to etiology.

In a statement received by the RO in September 2001, the 
veteran's private care provider, G.V.H., MD, opines that 
peripheral neuropathy has multiple possible causes, to 
include environmental exposures.  He further opined that it 
is as least as likely as not for the veteran's peripheral 
neuropathy to have been caused by his exposure to herbicides.  
In response to the RO's request that he provide the basis for 
his opinion, Dr. H, in a letter dated in November 2001, 
related that the veteran's diagnosis is chronic peripheral 
neuropathy.  He further related that, to the best of his 
knowledge, there are no data which show that the herbicide, 
Agent Orange, "is not responsible for creating this 
condition."  Therefore, it is his opinion that it is as 
least as likely as not.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  Further, certain chronic diseases may be presumed to 
be service connected if they manifest to a degree of 10 
percent or more within one year of discharge from service.

When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2002).

The veteran claims that both his chronic peripheral 
neuropathy and cervical spondylosis are due to his presumed 
exposure to herbicides during his service in Vietnam.  
Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003), are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (2003); 38 C.F.R. § 3.307(d) 
(2003) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and chronic lymphonic leukemia.  38 C.F.R. 
§ 3.309(e) (2003) (emphasis added); 68 Fed. Reg. 27630-27641 
(May 20, 2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).  Further, the Secretary has 
determined that credible evidence which shows chronic 
peripheral neuropathy to not be associated with exposure to 
herbicides outweighs evidence to the contrary.  68 Fed. Reg. 
27630, 27637 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

As concerns the veteran's peripheral neuropathy, although he 
is presumed to have been exposed to herbicides by virtue of 
his service in Vietnam, there is no evidence that he 
manifested any peripheral neuropathy within weeks or months 
of his presumed exposure and that it resolved within two 
years.  38 C.F.R. § 3.309(e), Note (2) (2003).  In fact, the 
veteran's disorder is shown to be the opposite of the 
neuropathy listed among the diseases presumed caused by 
exposure to herbicides. Dr. H's diagnosis reflects that the 
veteran does not have subacute peripheral neuropathy but 
chronic neuropathy, which manifested several years after the 
veteran's discharge from active service and has not resolved.

Dr. H related that he is unaware of any data which shows 
Agent Orange does not cause the veteran's chronic peripheral 
neuropathy.  Nonetheless, the diseases listed by the 
Secretary are in the public record.  Dr. H's unawareness does 
not place the evidence in equipoise, especially in light of 
the Secretary's determination that chronic peripheral 
neuropathy is not caused by exposure to herbicides.  Dr. H 
has not offered any reason or evidence as to why it should be 
included among the listed diseases.  The Secretary's 
determinations are based on various medical studies conducted 
over the years.  Dr. H's speculation does not provide a basis 
to grant the benefit in the face of the Secretary's 
determinations and the evidence they are based upon.

The same rationale applies to the veteran's cervical 
spondylosis, it is not among the diseases or conditions which 
the Secretary has determined to be associated with exposure 
to herbicides.  Further, the veteran has not offered any 
medical evidence to the effect that it should be among those 
included, or that his cervical spondylosis was otherwise 
caused by exposure to Agent Orange.  His private care 
provider from whom the RO obtained treatment records offered 
no opinion as to etiology.

In terms of whether the veteran is entitled to service 
connection on a direct basis of causation, as set forth 
above, there is no evidence in his SMRs that his peripheral 
neuropathy or cervical spondylosis manifested while in active 
service or within one year of his discharge from active 
service.  There is no record of the veteran's cervical 
spondylosis until February 1993, some 20 years after his 
discharge from service.  Similarly, Dr. H's letter indicates 
the veteran was not diagnosed with his chronic peripheral 
neuropathy until September 1997.  Therefore, direct or 
presumptive service connection for the conditions is not 
warranted.

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, for and against 
the claim, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the evidence preponderates against the claim 
of entitlement to service connection for chronic peripheral 
neuropathy and cervical spondylosis due to in-service 
exposure to herbicides (Agent Orange) or on a direct basis.  
38 C.F.R. § 3.102 (2003); See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for chronic peripheral 
neuropathy is denied.

Entitlement to service connection for cervical spondylosis is 
denied.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



